Title: To James Madison from William Harris Crawford, [ca. 23 June 1816]
From: Crawford, William Harris
To: Madison, James


        
          [ca. 23 June 1816]
        
        The proceedings of the court martial has been transmitted without comment, or recommendation on the part of the court, or of the commanding general.
        Under these circumstances it is respectfully submitted whether the discipline of the army does not require that the sentence should be confirmed.
        
          Wm H Crawford
        
      